PER CURIAM.
GRANTED.
As a guest passenger in a collision between an insured vehicle and an uninsured vehicle driven by his father-in-law, plaintiff was certain of recovery if his uninsured motorist policy provided coverage, which was a disputed issue. Under these circumstances the trial court abused its discretion in refusing to accept, after the case had been submitted, simple documentary evidence that the vehicle driven by plaintiff’s father-in-law was uninsured.
The judgments of the lower courts are set aside, and the case is remanded for receipt of the evidence of Edwards’ status as an uninsured motorist and for decision on the issue of plaintiff’s uninsured motorist coverage.
DENNIS, J., would grant and bring up.
BLANCHE, J., would deny the writ.